Citation Nr: 1234413	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, for substitution or accrued benefits purposes.

2.  Entitlement to a rating in excess of 10 percent for paralysis of the left ulnar nerve, for substitution or accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disorder, for substitution or accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.

5.  Entitlement to service connection for a heart disorder, for substitution or accrued benefits purposes.

6.  Entitlement to service connection for a skin disorder manifested by rashes, for substitution or accrued benefits purposes.

7.  Entitlement to service connection for a left hand disorder, for substitution or accrued benefits purposes.

8.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU), for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1968.  He died in February 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, May 2007, and January 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
In March 2009, the appellant requested that she be substituted for the Veteran as his surviving spouse.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The RO has allowed for the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

The Board notes that the appellant requested and was scheduled for a hearing before a decision review officer, but did not appear for the hearing.  The Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2011).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of statements from the appellant and the Veteran's sister.  Normally, absent a waiver from the appellant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statements, while pertinent to the issues, are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.

As discussed in detail below, the RO adjudicated the Veteran's claim for a left leg disorder on a de novo basis.  However, a review of the evidence shows that the Veteran was previously denied service connection for residuals of a left leg injury by the Board in September 1986.  The Board observes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399.  In this case, the Veteran's contentions prior to his death, and the appellant's contentions since his death, indicate that the factual basis--the Veteran's complaints resulting from an in-service motor vehicle injury--are the same for both the prior claim and the current claim.  Thus, the Board considers that the Veteran's claim was a petition to reopen as opposed to an original claim.  Furthermore, as the Board is reopening the claim as discussed herein, the appellant is not prejudiced by the Board's characterization of the left leg disorder claim as a petition to reopen.

Also, as regards the Veteran's PTSD claim, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran's pertinent treatment records showed diagnoses of various psychiatric diagnoses, which included PTSD as well as other disorders.  However, as discussed in detail below, the Board finds that the evidence is sufficient to warrant service connection for PTSD.  Therefore, notwithstanding the other psychiatric diagnoses, the Board is continuing to characterize the issue as set forth on the title page.  
Additionally, the Board observes that, in an August 2012 written brief presentation, the appellant's representative argued that an inferred claim for death indemnity compensation (DIC) had been raised.  However, as service connection for the cause of the Veteran's death was granted by way of an October 2009 rating action, the Board concludes that there is no claim for DIC to be referred to the RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected lumbosacral strain was manifested by limitation of motion; had not resulted in unfavorable ankylosis of the entire thoracolumbar spine; had not resulted in incapacitating episodes; and did not include associated objective neurologic abnormalities for which separate ratings could have been granted.

2.  The service-connected paralysis of the left ulnar nerve was manifested by no more than mild incomplete paralysis due to decreased sensation, pain, and weakness.

3.  By an unappealed September 1986 decision, the Board continued a prior denial of service connection for residuals of a left leg injury.  

4.  Evidence received after the September 1986 continued denial of service connection for residuals of a left leg injury relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

5.  By an unappealed December 2001 rating action, the RO continued prior denials of service connection for PTSD.  

6.  Evidence received after the December 2001 continued denial of service connection for PTSD relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

7.  At no time during the appeal period has a diagnosis of a heart disorder been shown.

8.  At no time during the appeal period has a diagnosis of a chronic skin disorder manifested by rashes been shown.

9.  At no time during the appeal period has a diagnosis of a left hand disorder separate from residuals associated with the service-connected ulnar nerve disability been shown.

10.  A left leg disorder was first diagnosed several years after the Veteran's active duty and was not causally or etiologically related to such service or to any incident therein including the service-connected lumbosacral strain.

11.  The Veteran had PTSD that was as likely as not related to his verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a rating in excess of 10 percent for paralysis of the left ulnar nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2011).

3.  The Board's September 1986 continued denial of service connection for residuals of a left leg injury is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2011).  

4.  Evidence received after the final September 1986 Board decision is new and material, and the claim for service connection for a left leg injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

5.  The RO's December 2001 continued denial of service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2011).  

6.  Evidence received after the final December 2001 RO rating action is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

7.  A heart disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

8.  A skin disorder manifested by rashes were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

9.  A left hand disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

10.  A left leg disorder was not incurred or aggravated in service, and was not proximately due to, or the result of, the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

11.  Resolving reasonable doubt in favor of the Veteran, he had PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the new and material evidence issues, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for a left leg disorder and PTSD--in addition to the underlying issue of service connection for PTSD, no further discussion of these VCAA requirements is required with respect to these matters.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Here, prior to the Veteran's death in February 2009, pre-decisional notice letters in November 2005 (rashes, left hand, and left leg disorders), January 2006 (heart disorder), and December 2006 (lumbar spine) complied with VA's duty to notify the Veteran with regards to those issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, a letter dated in March 2006 as well as the December 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter dated in May 2008 pertaining to the Veteran's left ulnar nerve increased rating claim also notified him of the criteria for assigning a disability rating and an effective date.  Id.  

In addition, the December 2006 and May 2008 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The timing defect of the May 2008 correspondence as it pertains to the left ulnar nerve claim was cured by the RO's subsequent readjudication of that increased rating claim and issuance of a statement of the case (SOC) in September 2008.  

As discussed below when adjudicating the issue of service connection for a left leg disorder, the Board also addresses the issue as secondary to the service-connected lumbar spine disability.  The Board acknowledges that none of the VCAA correspondences provided information pertaining to establishing service connection on a secondary basis.  However, the Veteran's contentions during the appeal established that he had actual knowledge of the information and evidence necessary to substantiate the claim on a secondary basis.  Furthermore, as the RO addressed service connection on a secondary basis in a January 2008 supplemental statement of the case (SSOC), the appellant is not prejudiced by the Board also addressing the issue on a secondary basis.  

Because the appellant has been substituted for the Veteran, issuance of another VCAA notice letter is not required.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  Even so, the appellant had a substantial role in the Veteran's prosecution of his claims.  The appellant provided written arguments and otherwise has actual knowledge of the information and evidence necessary to substantiate the claims.  Indeed, prior to the Veteran's death, the appellant submitted numerous statements on his behalf evidencing actually knowledge of the information and evidence necessary to substantiate the claims.  Consequently, a remand of the issues for further notification of how to substantiate the claims is not necessary.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured medical opinions in furtherance of the Veteran's increased rating claims as well as the claim for service connection for a left leg disorder.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues adjudicated herein were obtained in January 2007 (ulnar nerve) and March 2007 (left leg and spine),.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues of increased ratings for spine and nerve disabilities, in addition to service connection for a left leg disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that medical opinions on the questions of service connection for a heart disorder, a skin disorder manifested by rashes, and a left hand disorder are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran had a diagnosis of heart, skin, and left hand disorders.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

		1.  Lumbosacral Strain

The appellant contends that, prior to his death, the Veteran was entitled to a rating in excess of 40 percent for the service-connected lumbosacral strain due to the severity and frequency of his symptomatology.  Prior to his death, the Veteran's contentions indicated that a higher rating was warranted due to his being wheelchair bound as a result of his service-connected lumbar spine disability.  
In this case, the Veteran's lumbosacral strain was shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability was rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Here, in connection with a previous increased rating claim for his lumbar spine, the Veteran was afforded a VA examination in October 2005.  No ankylosis was diagnosed.  The Veteran reported pain that radiated into the left buttock and caused numbness in the left buttock.  He reported the inability to walk more than a few steps; he primarily used a wheelchair for mobility.  There had been no recent incapacitating episodes or flare-ups.  His pain affected his activities daily living in terms of inability to walk and affected recreational activities in that he was unable to participate.  Examination revealed forward flexion of 30 degrees; extension of zero degrees; lateral flexion of five degrees bilaterally; right rotation of 25 degrees; and left rotation of 30 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no palpable spasm or tenderness.  Straight leg raise test was normal.  Motor strength was 5/5 with the exception of left ankle dorsiflexion, which was 4/5.  Sensation was intact to light touch throughout.  Deep tendon reflexes were 1+ bilaterally and symmetric.  The Veteran's gait was unable to be examined due to a limited ability to walk.  The Veteran was diagnosed with lumbar degenerative joint disease; no associated objective neurologic abnormalities were diagnosed.

In connection with his claim pending at the time of his death, the Veteran was afforded a VA examination in January 2007.  That examination also did not reveal ankylosis.  The Veteran reported constant rated as eight on a scale of one to ten (8/10).  He also reported radiation of pain down to his left leg, which affected his ability to walk.  Otherwise, he denied any incapacitating episodes over the last 12 months for which a physician prescribed bed rest.  He insisted that he was wheelchair bound to his low back condition.  His activities of daily living were affected because he had problems bathing himself.  He denied any significant flare-ups.  Upon examination, the Veteran was morbidly obese and wheelchair bound.  He was difficult to examine.  Because of his morbid obesity and chronic deconditioning, the examiner was unable to stand the Veteran up and evaluate his range of motion.  The examiner attempted to stand the Veteran up and he was unsteady on his feet.  Otherwise, his lumbosacral spine was nontender.  He had strength of 5/5 in his bilateral upper extremities and 4/5 in his bilateral lower extremities.  He had deep tendon reflexes of 1+ in the bilateral upper extremities and right lower extremity, but no reflex in his left lower extremity.  He had a foot drop in his left lower extremity.  He had decreased sensation along the lateral posterior aspect of the thigh.  The examiner was unable to evaluate the Veteran's gait.  There was no noted kyphosis, scoliosis, or lordosis noted during the examination.  He was diagnosed with severe degenerative disc disease of the lumbosacral spine.  Although the examiner indicated a foot drop, no specific objective neurologic abnormality was diagnosed.  

At an examination in March 2007, the Veteran reported constant severe pain rated 8/10 that radiated into his left buttocks and leg.  He was unable to walk more than a few feet in which he transferred from his wheelchair to his bed or a chair.  He denied any incapacitating episodes requiring prescribed bed rest.  Activities of daily living were severely impacted in dressing, bathing, toileting, and food preparation.  He was unable to drive and do chores.  He had flare-ups of pain rated as 10/10 every day.  He was able to flex to 10 degrees and extend to four degrees with pain.  Lateral flexion and rotation were not performed due to safety issues and pain.  Repetitive use did not additionally limit motion.  No ankylosis was diagnosed.  Examination revealed spasm and tenderness.  During straight leg raises, the examiner was not able to elicit any neurological response that would be considered positive.  Motor was 5/5 with adequate bulk and tone.  Deep tendon reflexes were diminished at 4/5 bilaterally.  Sensory was diminished in the left lateral thigh and his gait was not able to be assessed.  There was no evidence of foot drop.  A nerve conduction study on the left lower extremity was normal.  A neurologic examiner in March 2007 opined that the Veteran had a left peroneal nerve palsy, but it was not related to his lumbar spine injury.  

The Veteran's pertinent treatment records show that he did use a wheelchair and repeatedly complained of severe and chronic lumbar spine pain that necessitated the use of narcotics.  However, the records did not indicate any ankylosis or any diagnosed associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  They also did not show any incapacitating episodes requiring bed rest prescribed by a physician.  

Based on a review of the evidence, the Board finds that a rating in excess of 40 percent for the Veteran's lumbosacral strain is not warranted.  As discussed above, ratings of 50 percent and 100 percent both require that ankylosis be shown.  In this case, no medical professional provided any opinion to indicate that the Veteran had unfavorable ankylosis.  Even when taking into account the Veteran's complaints of pain on motion, the pertinent medical evidence of record fails to show that his complaints limited his motion equal to that of unfavorable ankylosis.  Indeed, none of the Veteran's contentions prior to his death indicated that his limited motion equated to ankylosis.  Therefore, the evidence does not show that the Veteran had unfavorable ankylosis, which is required for the next higher rating of 50 percent.

Furthermore, the Board finds that the assigned rating for the lumbar spine adequately portrays the functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his lumbar spine.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  In finding that a higher rating is not warranted, the Board considered the functional impairment, including limitation on daily activities and limitation of motion shown during this appeal.  Although the evidence shows that the Veteran did require the use of a wheelchair, the actual functional impairment, pain, and weakness shown by the pertinent medical findings discussed above indicates that the assigned 40 percent rating was warranted.

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities, but finds that no such abnormalities have been shown.  As discussed in detail below, the Board is denying service connection for a left leg disorder, which includes the Veteran's neurologic complaints.  In this case, the totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  Of particular importance to the Board is that a nerve conduction study on the left lower extremity in March 2007 was normal, rendering against a finding of an objective neurologic abnormality.  

The Board acknowledges that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease, raising the issue of whether a rating in excess of 10 percent is warranted for IVDS.  However, the evidence fails to show any incapacitating episodes as defined by VA.  Therefore, a rating in excess of 40 percent based on incapacitating episodes is not warranted.

In reaching this decision, the Board has considered the Veteran's belief that he was entitled to a rating higher than 40 percent due to limited motion and the effect of this disability on his daily life.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 40 had not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's lumbosacral strain warranted a rating in excess of 40 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 40 percent for this service-connected disability.  

		2.  Left Ulnar Nerve

The appellant contends that, prior to his death, the Veteran was entitled to a rating in excess of 10 percent for the service-connected paralysis of the left ulnar nerve due to the severity and frequency of his symptomatology.  The Veteran's pertinent medical records did not reveal left ulnar nerve complaints. 

In this case, the Veteran's left ulnar nerve disability was shown to cause paralysis.  This service-connected disability was rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 8516, which evaluates impairment from paralysis of the ulnar nerve.  Examinations revealed that the Veteran was left hand dominant; accordingly the ratings for the major arm apply.

Pursuant to DC 8516, a 10 percent evaluation is for application when there is mild incomplete paralysis.  38 C.F.R. § 4.71a, DC 8516 (2011).  A 30 percent evaluation is for application when there is moderate incomplete paralysis.  Id.  A 40 percent evaluation is for application when there is severe incomplete paralysis.  Id.  A 60 percent evaluation is for application when there is complete paralysis consisting of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA examination in January 2007.  He complained of numbness in the left hand.  He reported that at the beginning he was also very weak, but the weakness had disappeared to remain only with numbness in the left ulnar area of the hand.  Examination revealed normal strength, coordination, and deep tendon reflexes.  He did have sensory loss typical over the left ulnar in the left half of the left hand in the palmar side.  The diagnosis was ulnar neuropathy secondary to trauma.  

At a VA examination in March 2007, the Veteran had weakness in the abductor digiti quinti muscle and some sensory loss in the left index and small finger of the left hand.  Otherwise, the left upper extremity was normal.  He was diagnosed with mild left ulnar nerve injury at the wrist causing weakness of abductor digiti quinti muscle and sensory loss in the ring and small finger.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for the Veteran's paralysis of the left ulnar nerve is not warranted.  The next higher evaluation of 30 percent requires moderate incomplete paralysis, which had not been shown.  In this case, the evidence shows that the Veteran had sensory loss and weakness.  None of the records, nor did the Veteran's contentions, suggest that he had any kind of limitation of motion of his left wrist and hand due to the paralysis of the ulnar nerve.  In light of the findings of normal strength, coordination, and deep tendon reflexes shown in January 2007, the Board cannot conclude that the Veteran's nerve disability more nearly approximated moderate incomplete paralysis required for a 30 percent rating.
Rather, in light of the Veteran's primary complaint being sensory, with weakness only being shown in March 2007, the Board concludes that the pertinent manifestation of the paralysis of the left ulnar nerve approximated mild incomplete paralysis, which warranted the assigned 10 percent rating.  The Board's finding is further supported by the March 2007 examiner's characterization of the Veteran's disability as mild.  In this case, no medical professional provided any opinion suggesting that the Veteran's left ulnar nerve disability equated to moderate incomplete paralysis.  

The Board acknowledges that the Veteran's left ulnar nerve disability was not totally sensory as evidenced by weakness being shown in March 2007.  However, despite those findings, the preponderance of the medical evidence shows findings more closely resembling mild incomplete paralysis for the reasons discussed above.  Thus, a rating in excess of 10 percent is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's paralysis of the left ulnar nerve warranted a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

		3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The evidence of record does not demonstrate that the lumbosacral strain and paralysis of the left ulnar nerve resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the Veteran's lumbosacral strain and paralysis of the left ulnar nerve had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  In reaching this conclusion, the Board observes that the Veteran's examinations for his spine, he was shown to be unemployed.  However, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran were specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

	B.  New and Material

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2011).  A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

		1.  Left Leg Disorder

Service connection for residuals of a left leg injury was initially denied in September 1975 because the evidence did not show any residuals of a left leg injury on examinations.  In other words, evidence of record did not reflect a diagnosis of a left leg disability.  A Board decision in September 1986 reopened the previously denied claim and continued to deny the underlying service connection claim due to lack of a left leg disability.  Later, in October 2005, the Veteran applied to have his claim reopened.

Here, relevant evidence of record at the time of the September 1986 decision consisted of the Veteran's STRs; VA treatment records dated through December 1985; VA examinations in July 1975, April 1976, September 1977, March 1981, October 1981 and April 1983; aid and attendance examinations in September 1984 and March 1986; and the Veteran's contentions, including his testimony at September 1984 and February 1986 hearings at the RO.  The Veteran's STRs show that he was in a motor vehicle accident in August 1966 while he was a passenger on a motorcycle.  The Veteran was reportedly thrown underneath a truck and the wheels of the truck ran over his lumbosacral spine and his left leg.  The Veteran complained of severe pain of his left leg and back.  He was diagnosed with lumbar plexus contusion and cerebral concussion; no specific left leg disability was diagnosed.  

When the Veteran was discharged from the hospital following the accident, it was noted that he fully ambulated with crutches and had no further pain.  Deep tendon reflexes were 2+ and symmetrical in all extremities with all superficial reflexes present.  Slight hypalgesia to pin remained over the L2-S1 dermatome.  Physical therapy records dated through September 1966 show that the Veteran wore a short leg drop foot brace on his left leg.  The last treatment record where the Veteran showed up indicates that the drop foot brace had been discontinued.  The Veteran reported having no difficulty during normal walking; however, he had a hard time walking upstairs.  X-rays of the left ankle in September 1966 showed no significant abnormalities.  His discharge examination in January 1968 revealed clinically normal lower extremities and a normal neurologic system.  His STRs failed to show any chronic left leg disability resulting from the August 1966 injury.

At a VA examination in connection with his initial claim in July 1975, the Veteran was diagnosed with no evidence of residuals from left leg injuries.  Additional VA examinations failed to show the diagnosis of a left leg disability, although the examinations, as well as the pertinent VA treatment records, all reveal that the Veteran made numerous left leg complaints of pain and numbness.  However, the September 1984 and March 1986 aid and attendance examinations showed diagnoses of left sciatic nerve problems and instability of the left ankle.  At his hearings, the Veteran testified about his in-service injury and of having a continuity of symptomatology since the accident.  Despite the Veteran having repeated left leg complaints, the pertinent medical evidence failed to show a confirmed diagnosis of residuals of a left leg injury.    

In September 1986, the Board determined that there was no competent evidence that the in-service injury resulted in a chronic disability.  Thus, the Board denied service connection for residuals of a left leg injury.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2011).  

In reaching the conclusion that the September 1986 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, although new evidence pertinent to the issue of service connection for a left leg disorder was received between the September 1986 Board decision and the 2005 claim, the evidence was cumulative or duplicative of evidence previously considered.  Thus, although additional evidence was new, it was not material as it did not show that the in-service injury resulted in a chronic left leg disorder.  The September 1986 Board decision is thus final.  

The relevant evidence received since the September 1986 Board decision consists of additional VA treatment records dated through 2007; SSA records; VA examinations in October 1986, July 1999, April 2000, May 2002, July 2002, October 2005, January 2007 and March 2007; an October 1991 aid and attendance examination;  and the Veteran's and appellant's contentions.  At the October 1986 VA examination, the Veteran was diagnosed with L5 and S1 radiculopathy, probably as a result of surgery rather than the accident; however, neurologic signs associated with the Veteran's condition were insufficient to assign the pain to a primary neurologic condition.  The examination did not indicate that the Veteran's left leg problems were due to his military service.  The Veteran was diagnosed with low back pain radiating down into the left lower extremity with probable left foot drop at the July 1999 VA examination.  The March 2007 examiner diagnosed the Veteran with peroneal nerve palsy.  Initially, the examiner opined that it was related to a left leg fracture; however, after reviewing the claims file, the examiner opined that there was no evidence of any neurologic injury from the in-service accident.  The Veteran's and the appellant's contentions continued to indicate a continuity of symptomatology since the in-service injury.    

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a left disorder-namely, evidence of a diagnosis of a left leg disorder related to the Veteran's military service.  Of significance to the Board is the fact that the Veteran's left foot drop was associated with his lumbar spine at the July 1999 VA examination in addition to the diagnosis of peroneal nerve palsy in March 2007.  Such diagnosis, along with the Veteran's reports of a continuity of symptomatology support his assertions that he had a left leg disorder as a result of his in-service injury.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran provided lay evidence regarding a continuity of symptomatology since service, along with medical evidence suggesting a left leg disorder that might have been related to his service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the appellant's application to reopen this previously denied issue. 

The underlying issue of service connection for a left leg disorder will be addressed below.  Prior to addressing the merits of the claim, the Board notes that the RO considered the merits in the April 2006 rating action on appeal.  Therefore, the appellant is not prejudiced by the Board considering the same question (based on the same evidence) that the RO considered.

		2.  PTSD 

Service connection for a nervous condition was initially denied in December 1975 because the evidence did not show that any nervous condition was related to the Veteran's military service.  In other words, evidence of record did not reflect a nexus between any nervous disorder and the Veteran's military service.  Service connection for PTSD was denied in April 1996 as there was no nexus; a claim to reopen was denied in December 2001 as no material evidence showing a nexus was presented.  Later, in October 2005, he applied to have his claim reopened.

Here, relevant evidence of record at the time of the December 2001 decision consisted of the Veteran's STRs; personnel records; VA treatment records dated through February 2001; numerous private treatment records showing psychiatric treatment beginning in 1970; some SSA records; a private neuropsychiatric examination dated in July 1988; VA examinations in February 1996 and April 1996; and the Veteran's contentions.  The Veteran lacerated his wrist in what was interpreted as a suicidal gesture in May 1965; no psychiatric disease was found.  As noted above, the Veteran's STRs show that he was in a motor vehicle accident in August 1966 while he was a passenger on a motorcycle.  In June 1967, the Veteran complained of depression and anxiety.  He received a profile in June 1967 for situational maladjustment.  His discharge examination in January 1968 revealed a clinically normal psychiatric system; no psychiatric disorder was diagnosed.  

According to post-service treatment records, the Veteran received regular psychiatric treatment beginning in December 1970.  The Veteran was diagnosed with various psychiatric disorders, including depression, chronic anxiety, psychosis, acute schizophrenic reaction, dysthymic disorder, and somatization disorder.  The July 1988 neuropsychiatric examiner diagnosed the Veteran with major depressive disorder and somatization disorder with multiple personality disorder with paranoid and borderline features.  The examiner opined that they did not have an adequate history of psychiatric illness prior to the accident in military service.  It was evident that the severe traumatic injury suffered in August 1966 had greatly aggravated any possible previous psychiatric illness.  The first diagnosis of PTSD was in April 1993; no opinion regarding the etiology was provided.  

A letter from a VA psychologist dated in October 1995 indicates that the Veteran had PTSD as a result of the in-service accident.  The Veteran was diagnosed with major depressive disorder and generalized anxiety disorder at the February 1996 VA examination; the examiner opined that the Veteran's disorders appeared to be related to chronic pain, which began with his in-service motor vehicle accident.  At the VA examination in April 1996, the Veteran was diagnosed with dysthymic disorder.  The examiner opined that they were inclined to think that the Veteran was attempting to malinger.  His multiple psychiatric and neurologic examinations certainly seemed to indicate an individual with personality disorder, manipulation, self-mutilation, and high narcotic use and abuse.  The examiner felt that an evaluation of the Veteran's neurological condition in October 1986 showing that the Veteran's injuries were probably a result of surgery rather than the accident since they were not present at the time of discharge, and that examiner's comments about the Veteran's remarkable secondary gain from his disability were probably on target.  In summary, the Veteran's condition might be exacerbated by chronic pain.  However, they could certainly find no new information after reviewing the claims file that would make them think that that occurred from his service-connected disability, but instead from the subsequent accidents and trauma he had suffered since then and his general personality structure.  

Based on the VA examinations, the RO in December 2001, determined that the Veteran did not have PTSD.  Thus, the RO denied service connection for PTSD.  The Veteran did not appeal the RO's decision and the denial became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2011).  

In reaching the conclusion that the December 2001 decision is final, the Board is cognizant of the recent holding of Federal Circuit in Bond v. Shinseki, 659 F.3d 1362.  Here, no new evidence pertinent to the issue of service connection for a PTSD was received between the December 2001 rating action and the 2005 claim.  Any evidence received after the December 2001 rating action failed to show a confirmed diagnosis of a psychiatric disorder, including PTSD, related to Veteran's military service beyond what was previously shown.  In other words, while any additional evidence received was new, it was not material as it was cumulative of evidence considered in December 2001.  The December 2001 RO decision is thus final.  

The relevant evidence received since the December 2001 RO decision consists of additional VA treatment records dated through 2007; additional SSA records; a VA examination in April 2006; and the Veteran's and appellant's contentions.  At a December 2005 psychiatry consultation, the Veteran reported seeing some combat while on a temporary duty assignment in Vietnam.  He also reported the in-service accident.  The Veteran reported that following the accident, he was transferred to Florida to burial duty at a VA cemetery.  Following the first ceremony, he reportedly had a "nervous breakdown."  The Veteran indicated having flashbacks and intrusive memories of his friend lying dead on the side of a truck.  He was diagnosed with chronic PTSD.  

The Veteran reported having trouble ever since the accident to the April 2006 examiner.  He denied any psychiatric history prior to service.  The examiner indicated that the Veteran did not report PTSD symptoms.  He was diagnosed with recurrent major depressive disorder; anxiety disorder, not otherwise specified; cognitive disorder, not otherwise specified; and polysubstance abuse, in full-sustained remission.  No medical opinion regarding the etiology of the Veteran's psychiatric disorders was provided.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD-namely, evidence of a diagnosis of PTSD.  Of significance to the Board is the December 2005 psychiatry consultation wherein the Veteran reported the in-service accident and was diagnosed with chronic PTSD.  Such diagnosis, along with the previously considered evidence showing psychiatric symptoms dating back at least as early as 1970 support the Veteran's assertions that he had PTSD related to his military service.  

In this case, the Veteran provided lay evidence regarding a continuity of symptomatology since service, along with medical evidence suggesting PTSD as well as other psychiatric disorders.  See Shade, 24 Vet. App. 110.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

The underlying issue of service connection for PTSD will be addressed below.  Prior to addressing the merits of the claim, the Board notes that the RO considered the merits in an October 2006 statement of the case (SOC).  Furthermore, the Board is awarding service connection for PTSD as discussed in detail below.  Therefore, the appellant is not prejudiced by the Board addressing the underlying issue of service connection for PTSD.

	C.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

		1.  Heart Disorder 

The Veteran contended that he had a heart disorder that was related to his military service.  See, e.g., January 2006 claim.

According the Veteran's STRs, he had no cardiovascular complaints; his January 1968 discharge examination revealed a clinically normal heart.  His STRs do not indicate any treatment for, or diagnosis of, any heart disorder.

Post-service records reveal that the Veteran had a mild soft blowing cystolic murmur in November 1970; however, there was no apparent significance.  Chest X-rays in December 1977 indicated that the Veteran's heart was "not unusual."  An EKG in December 1981 was borderline; however no cardiac disorder was diagnosed.  X-rays in April 1983 revealed a normal heart.  Coronary artery disease was questioned in April 1994 when an EKG revealed mild nonspecific changes, but no significant abnormalities were noted.  The Veteran's intermittent pain sounded atypical for coronary artery disease.  A record dated in December 2000 indicates that the medication that the Veteran was taking had a cardiac risk.  The Veteran complained of chest pain and shortness of breath in December 2005.  Cardiac enzymes ruled out a myocardial infarction and an EKG was normal.  His BNP was also normal.  Further work-up from cardiology was deferred until the Veteran could reduce his weight.  Another record dated in December 2005 indicated that there was no acute cardiovascular issue.  A cardiovascular consultation in December 2005 revealed that the Veteran was a morbidly obese patient with a history of atypical chest pain, back or gas related sometimes.  Due to the Veteran's weight, no cardiac noninvasive or coronary diagnostic studies could be performed.  

A pulmonary consultation also in December 2005 indicated that chest X-rays were significant for mild bilateral perihilar and basilar congestive changes; however, he denied any history of congestive heart failure and his BNP on admission was within normal limits.  An internal medicine note in December 2005 indicates that the Veteran's chest pain was atypical; it did not seem like coronary but overlying musculoskeletal pain versus gastrointestinal reflux.  The author of the note did not think that there was significant blockage with a normal EKG and his host of other symptoms and conditions.  The Veteran would probably need to use lifestyle remedies and control the underlying problem of his size until such time as he could have studies done.  None of the Veteran's post-service records showed any confirmed diagnosis of a heart or cardiac disorder.

The initial February 2009 certificate of death indicated that congestive heart failure was a significant condition contributing to death; no autopsy was performed.  However, an amended certificate of death issued in May 2009 did not list congestive heart failure at all.  The amended certificate of death indicates that the Veteran died due to cardiorespiratory arrest as the result of a methadone overdose.  

Based on a review of the evidence, the Board concludes that service connection for a heart disorder for substitution or accrued benefits purposes is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a heart disorder during the appeal.  Although the Veteran complained of chest pain in December 2005, such records did not include a confirmed diagnosis of a heart disorder.  As discussed above, those records show that diagnostic testing failed to show a heart disorder.  Although what diagnostic testing could be performed was admittedly limited due to the Veteran's obesity, the fact remains that the medical evidence of record failed to show a confirmed diagnosis of a heart disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a heart disorder at any time during the appeal period.  

In reaching this conclusion, the Board acknowledges that although some of the Veteran's post-service records showed cardiac complaints, the records did not show a confirmed diagnosis of a heart disorder.  As discussed above, chest X-rays in December 1977 indicated that the Veteran's heart was "not unusual."  Additionally, although an EKG in December 1981 was borderline, no cardiac disorder was diagnosed.  As for the questioned coronary artery disease in April 1994, no significant abnormality was noted on the EKG.  Furthermore, medical records dated after April 1994 did not reveal a confirmed diagnosis of coronary artery disease.  The Board also acknowledges that the February 2009 certificate of death indicating that the Veteran had congestive heart failure.  However, the amended certificate of death did not list congestive heart failure.  Moreover, there was no autopsy and no medical opinion to indicate why a diagnosis of congestive heart failure was made.  In this case, regarding whether the evidence showed a heart disorder, the Board finds the treatment records while the Veteran was alive and able to report his symptoms more probative than the February 2009 certificate of death which does not include any explanation for such diagnosis.  Furthermore, although the Veteran was competent to report having chest pain, even when taking into account his complaints, the evidence of record does not show that a heart disorder was diagnosed at any time during the appeal period.  

The Board acknowledges the appellant's belief that the Veteran had a heart disorder that was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a heart disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011). There is also no indication that prior to his death, the Veteran was competent to diagnose a heart disorder.  Id.  Thus, the appellant's and Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the appellant's claim for service connection for a heart disorder for substitution or accrued benefits purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  
		2.  Skin Disorder Manifested by Rashes

The Veteran contended that service connection was warranted for skin disorder manifested by rashes.  See, e.g., October 2005 claim.  In an April 1981 statement, the Veteran claimed that he handled barrels of herbicides.  

The Veteran's STRs show that he had tinea pedis in November 1966.  His January 1968 discharge examination revealed clinically normal skin; no rashes or any skin disorder manifested by a rash was diagnosed.  

According to post-service medical records, the Veteran had had several skin complaints.  He was diagnosed with tinea pedis in February 1976.  In February 1981, his skin was broken out in clear blisters all over that itched.  He felt that it might have been a reaction to medication.  The Veteran continued to have a rash on his hands, neck, and shoulders in March 1982.  He complained of an itchy rash in January 1984; he was diagnosed with neurodermatitis and it was opined to not be related to herbicide exposure.  A record dated in March 1985 shows that one month earlier, the Veteran broke out in blisters on his hands and at the incision site on his lower back.  A record dated in December 1994 reveals that the Veteran had folliculitis of the buttocks.  He was shown to have a rash on his back in January 2001.  Although the Veteran's post-service treatment records revealed intermittent skin complaints, they fail to show a diagnosis of a chronic rash, or other skin, disorder.  

Based on a review of the evidence, the Board concludes that service connection for a skin disorder manifested by rashes for substitution or accrued benefits purposes is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a skin disorder manifested by rashes.  Although the Veteran had numerous post-service skin complaints, the evidence of record fails to establish a chronic skin disorder.  Also, although the Veteran had tinea pedis in service and was diagnosed post-service in February 1976, there is no indication that he had such skin disorder after his claim was filed in 2005.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of a chronic skin disorder manifested by rashes at any time during the appeal period.  

In this case, no medical professional provided any opinion to indicate that the Veteran's intermittent skin complaints were manifestations of a chronic skin disorder.  In this regard, the treatment records showing the skin complaints does not indicate that the Veteran had the same complaints each time.  In other words, the records fail to show that the Veteran had the same repeated symptoms, which might have evidenced a chronic disorder.  Furthermore, the last noted skin complaint shown in the treatment records was in 2001; the Veteran did not file his claim until 2005.  None of his treatment records after his claim was filed showed skin complaints suggestive of a chronic disorder or the diagnosis of a chronic disorder.  Although the Veteran was competent to report having a rash, the fact that he sought treatment for repeated pain problems--but not for any skin complaints--weighs against a finding that he had a chronic skin disorder manifested by rashes.  

Furthermore, to the extent that the Veteran reported exposure to herbicides, the Board observes that the Veteran was not diagnosed with any skin disorder presumptively associated with herbicide exposure set forth in 38 C.F.R. § 3.309(e).  

The Board acknowledges the appellant's belief that the Veteran had rashes that were related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a skin disorder manifested by rashes.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  There is also no indication that prior to his death, the Veteran was competent to diagnose a skin disorder manifested by rashes.  Id.  Thus, the appellant's and Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the appellant's claim for service connection for a skin disorder manifested by rashes for substitution or accrued benefits purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.  

		3.  Left Hand Disorder

The Veteran contended that he had a left hand disorder that was related to his military service.  See, e.g., October 2005 claim.  The Board observes that when service connection was initially granted for paralysis of the left ulnar nerve in a September 1975 rating action, he was granted service connection for residuals of injury to left wrist and hand.  Reviewing the Veteran's contentions prior to his death, it appears that he sought service connection for a left hand disorder other than any residuals from the paralysis of the left ulnar nerve.

A review of the Veteran's STRs shows that he injured his left wrist in what was interpreted as a suicidal gesture in May 1965.  In January 1968, he received a permanent profile for a loss of function in his left hand.  As noted above, the initial grant of service connection for his left wrist injury included his hand.  The January 1968 discharge examination revealed clinically normal upper extremities.

According to post-service medical records, the Veteran had not been diagnosed with a left hand disorder separate and apart from the service-connected paralysis of the left ulnar nerve.  In this regard, X-rays in April 1983 revealed a normal left hand.  A VA examination for his spine in April 2000 indicates that the Veteran had a likely sensory injury to his left hand.  Examinations for the service-connected left wrist disability in January 2007 and March 2007 did not reveal a diagnosis of a left hand disability separate from the left ulnar nerve disability.  Although the Veteran complained of sensory problems and weakness in his left hand, such complaints were associated with, and evaluated by, the service-connected ulnar nerve disability.  In this regard, the Board observes that the March 2007 examination revealed an otherwise normal left upper extremity aside from the complaints associated with the ulnar nerve disability.  

Based on a review of the evidence, the Board concludes that service connection for a left hand disorder for substitution or accrued benefits purposes is not warranted.  Initially, the Board finds that the evidence does not support a finding of a current diagnosis of a left hand disorder separate from the residuals of the service-connected left wrist injury.  In this case, although the Veteran had post-service left hand complaints of sensory loss and weakness, the evidence of record fails to establish a left hand disorder other than manifestations of the service-connected left ulnar nerve disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer at 225.  See also McClain, 21 Vet. App. 319.  Here, there is no competent evidence reflective of a left hand disorder other than manifestations associated with the service-connected left ulnar nerve disability at any time during the appeal period.  

The Board acknowledges the appellant's belief that the Veteran had a left hand disorder that was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a left hand disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  There is also no indication that prior to his death, the Veteran was competent to diagnose a left hand disorder.  Id.  Thus, the appellant's and Veteran's own assertions as to a diagnosis of a disability have no probative value.

Accordingly, the preponderance of the evidence is against the appellant's claim for service connection for a left hand disorder for substitution or accrued benefits purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.  

		4.  Left Leg Disorder

The Veteran contended that he had a left leg disorder that was related to the in-service motorcycle accident.  See, e.g., October 2005 claim.

As discussed above when reopening the claim, the Veteran's STRs show that his left leg was run over by a truck that he was thrown under in August 1966.  The Veteran complained of severe pain of his left leg and back at the time of the accident.  He was diagnosed with lumbar plexus contusion and cerebral concussion; no specific left leg disability was diagnosed.  When the Veteran was discharged from the hospital following the accident, it was noted that he fully ambulated with crutches and had no further pain.  Deep tendon reflexes were 2+ and symmetrical in all extremities with all superficial reflexes present.  Slight hypalgesia to pin remained over the L2-S1 dermatome.  Physical therapy records dated through September 1966 show that the Veteran wore a short leg drop foot brace on his left leg.  The last treatment record where the Veteran showed up indicates that the drop foot brace had been discontinued.  The Veteran reported having no difficulty during normal walking; however, he had a hard time walking upstairs.  X-rays of the left ankle in September 1966 showed no significant abnormalities.  His discharge examination in January 1968 revealed clinically normal lower extremities and a normal neurologic system.  His STRs failed to show any chronic left leg disability resulting from the August 1966 injury.

At a VA examination in connection with his initial claim in July 1975, the Veteran was diagnosed with no evidence of residuals from left leg injuries.  An orthopedic VA examination in September 1977 also revealed no diagnosis of a left leg disorder.  The Veteran complained of pain and numbness in his left leg at October 1981 orthopedic and neurologic VA examinations; however, no diagnosis of a left leg disorder was made.  The neurologic examiner opined that the Veteran had no objective evidence of any nerve root or other neurologic deficit or compression at the present time.  It was felt that an EMG was not necessary.  

The Veteran again made left leg complaints at an April 1983 orthopedic VA examination.  He had a limping gait and still used a leg brace.  The examiner found no reason for the use of a brace.  The Veteran also used a right handed walking cane, which the examiner also found no evidence for reason for use.  Following examination, no left leg disorder was diagnosed.  A neurologic VA examination also in April 1983 shows that the Veteran was able to walk without his cane or brace by dragging his left foot in a nonorganic fashion.  He refused to dorsisflex his foot or to stand on his toes.  Examination revealed no significant organic neurologic deficit or neuropathy to account for his complaints referable to the lower extremities.  The examiner opined that the Veteran's alteration in pain sensation, which he indicated was not anatomic, was not due to organic disease.  The examiner summarized that there was no evidence of any significant organic neurologic disability, service connected or otherwise.  

The Veteran complained of his left leg being painful with swelling, numbness, and coldness at times in May 1984.  Left ankle problems were reported in August 1984; X-rays of the left ankle looked very well and the joint was well preserved.  An aid and attendance examination in September 1984 shows that the Veteran was diagnosed, in pertinent part, with multiple orthopedic injuries from the in-service accident with progression of the problem involving a herniated nucleus pulposus with involvement of the left sciatic nerve with continuing pain, recurrent muscle spasms, and lightning-like pains in the left lower extremity; and instability of the left ankle.  Such examination does not indicate whether any objective nerve testing such as an EMG confirmed the involvement of the left sciatic nerve.  An additional aid and attendance examination in March 1986 shows the same diagnoses.  

The Veteran was again afforded orthopedic and neurologic VA examinations in October 1986.  The orthopedic examiner did not provide any left leg diagnosis.  The neurologic examiner noted that the Veteran was rather vague and nonspecific in his complaints.  He reported numbness and tingling in the left lower extremity.  In discussing his history of his accident and subsequent complaints, the Veteran was in a near paranoid fashion reporting that the army withheld evidence and refused to give him a fair hearing regarding his disability so that they would not have to pay disability.  Following examination, the examiner opined that there was evidence of a left L5 and S1 radiculopathy in terms of presumed weakness in the tibialis anterior and long toe extensor and the absent ankle jerk on the left; it was probable that those signs resulted from his surgery rather than from the accident suffered in 1966, since those findings were not present at the time of his discharge from the hospital after the accident.  The neurologic signs associated with the Veteran's condition were insufficient to assign his pain to a primary neurologic condition and with the Veteran's history of psychiatric illness and his remarkable secondary gain from his disability, it was clear that a large measure of his complaint was psychogenic in origin.  The examiner indicated that their opinion was further substantiated by the fact that the Veteran reported that he had to spend most of his days in bed, yet was able to get up six times per night without difficulty to attend urination.

The Veteran was diagnosed with degenerative joint disease of both knees at an aid and attendance examination in October 1991.  He was again diagnosed with arthritis of the left knee in May 1992.  At a July 1999 VA examination, the Veteran was diagnosed with low back pain with pain radiating down into the left lower extremity with probable left foot drop.  He was diagnosed with lumbar radiculitis bilaterally in January 2000.  A treatment record in April 2001 reveals that the Veteran had been banned from VA from receiving narcotics or controlled substances after it was discovered that the Veteran had also been receiving medication through a private physician.  The record indicates that although the Veteran reported that his "whole world" was his wheelchair and his home, the private physician's office verified that the Veteran and his wife were always taking big trips/vacations and were currently making plans to go to Hawaii.  The physician's office staff had also reported seeing the Veteran at a store walking with no difficulty and without assistance of a cane, walker, or chair.  However, the Veteran always presented at both VA and at the private office in a wheelchair and moaning from pain.

The Veteran was diagnosed with residuals of left lumbar radiculopathy, probably L5 at a May 2002 VA examination.  The Veteran complained of a chronic left foot drop from his in-service injury at a July 2002 VA examination.  The Veteran was able to walk across the room with a cane and during that observation of his gait, there was no foot drop or steppage gait.  He was not wearing his ankle-foot orthosis.  However, on formal muscle testing, he would not dorsiflex the left foot.  

Left foot drop was again shown at a January 2007 VA examination; however, no left leg disorder was diagnosed.  A nerve conduction study in connection with a March 2007 spine examination was normal.  At a peripheral nerves VA examination in March 2007, the Veteran was diagnosed with left peroneal nerve palsy.  The examiner initially opined that it was not related to the lumbar spine injury but was related to his left leg fracture.  However, after reviewing the claims file, an addendum opinion in April 2007 was provided.  The examiner noted that they examined the Veteran 21 years earlier and at that time, there was no peroneal nerve palsy present.  They noted that in the Veteran's claims folder was a narrative summary of his acute injury from the motorcycle accident and there was no mention of a left leg fracture.  The neurological diagnosis at that time included a lumbar plexus contusion based on clinical findings alone.  Thus, the examiner reported that their conclusion reached during the examination must be modified to state that there was no evidence of a neurological injury from his motorcycle accident.  The Veteran's current left peroneal nerve palsy was unrelated to his motorcycle injury.  

A bone scan in October 2008 revealed expected mild degenerative changes in the knees; otherwise, it was negative.  

Based on a review of the evidence, the Board concludes that service connection for a left leg disorder for substitution or accrued benefits purposes on direct, secondary, and presumptive bases is not warranted.  Although the Veteran incurred an in-service injury, and had been diagnosed post-service with arthritis and peroneal nerve palsy, the evidence fails to show a nexus between his service or a service-connected disability and his left leg disorders.  

On a direct basis, the evidence clearly shows that the Veteran's left leg was injured in August 1966 as a result of the motorcycle accident.  However, the pertinent service records and post-service records fail to show that such injury resulted in a chronic disability.  As discussed above, the discharge summary in August 1966 indicated that he fully ambulated with crutches and had no further pain.  Additionally, the last physical therapy record in September 1966 revealed that the drop foot brace had been discontinued; the Veteran reported having no difficulty during normal walking although he had a hard time walking upstairs.  The Veteran's STRs after September 1966 did not show left leg complaints.  In this regard, the Veteran's January 1968 discharge examination revealed clinically normal lower extremities and a normal neurologic system; no left leg disorder was diagnosed.  Thus, the Veteran's pertinent STRs weigh against a finding that a chronic disorder resulted from the in-service left leg injury.

In reaching this conclusion, the Board acknowledges the Veteran's reports of having a continuity of symptomatology since service.   The Veteran was competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Veteran's post-service records support his assertion of having a continuity of symptomatology since service, as does the fact that he initially sought service connection as early as 1975, although the Board questions the severity of the Veteran's complaints.  As discussed above, a VA treatment record dated in April 2001 indicates that the Veteran was not entirely credible with regard to his complaints.  That record shows that the Veteran was seen at a store walking with no difficulty and without assistance of a cane.  Furthermore, the October 1983 neurologic examiner indicated that a large measure of the Veteran's complaints were psychogenic in origin based on his history of psychiatric illness and his remarkable secondary gain from his disability.  Therefore, although the Board does not doubt a continuity of symptomatology, as discussed below, the Board finds that such complaints were not indicative of a chronic left leg disorder.

In this regard, the Board observes that the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, even when taking into account the Veteran's complaints, the evidence fails to show a nexus.  

Although the Veteran reported having left leg problems since service, the Board finds the fact that VA orthopedic and neurologic examinations in 1975, 1981, and 1983 all failed to show a left leg disorder as probative evidence that despite the Veteran's complaints, no chronic left leg disorder existed at those times.  The Board acknowledges that sciatic nerve problems were first diagnosed in the September 1984 aid and attendance examination and were again diagnosed in the March 1986 aid and attendance examination.  However, such examinations did not include any objective neurologic testing, nor was an opinion provided for why such diagnosis was warranted.  Thus, the Board does not find those examinations as probative evidence that the Veteran had a left leg sciatic nerve disorder.

Comparatively, the October 1986 orthopedic examiner did not provide any left leg diagnosis, while the neurologic examiner indicated that a large measure of the Veteran's complaints was psychogenic in origin.  As discussed above, although the Veteran reported that he had to spend most of his days in bed, he was able to get up six times per night without difficulty to attend urination.  The examiner indicated that the neurologic signs associated with the Veteran's condition were insufficient to assign his pain to a primary neurologic condition.  In this case, since the October 1986 neurologic examiner provided an opinion regarding the Veteran's complaints, while the aid and attendance examiners did not, the Board finds the October 1986 examination more probative as to whether the Veteran had a chronic neurologic left leg disorder at that time.  

To the extent that the October 1986 examiner opined that there was evidence of a left L5 and S1 radiculopathy, those findings were opined to be a result of surgery rather than from the accident suffered in 1966, since those findings were not present at the time of his discharge from the hospital after the accident.  In this regard, the Board observes that the Veteran had surgery for his lumbar spine as a result of his in-service injury.  However, as discussed in detail below, the evidence fails to establish that any left leg neurologic complaints were secondary to the Veteran's service-connected lumbar spine disability.  

Here, no medical professional has provided any opinion indicating that the Veteran's left leg disorders were related to the in-service injury.  As discussed above, although the March 2007 examiner initially opined that the Veteran's left peroneal nerve palsy was related to a left leg fracture, in the April 2007 addendum opinion--provided after a review of the claims file that included the pertinent STRs related to the in-service injury--the examiner opined that there was no evidence of a neurological injury from his motorcycle accident.  The April 2007 medical opinion is uncontradicted.  The Veteran reported a continuity of symptomatology at that examination, yet the examiner still provided a negative nexus opinion.  

In this case, the medical evidence fails to establish a nexus between the Veteran's post-service left leg disorders and the in-service injury.  In other words, in the current appeal, the Veteran simply contended that he had had pain since service.  Such contentions alone do not support a grant of service connection for a left leg disorder based on continuity of symptomatology.  No medical professional has provided any opinion indicating that any left leg disorder was related to the Veteran's in-service injury and continuity of symptomatology or was otherwise related to his military service. 

Turning to service connection on a secondary basis, the October 1986 neurologic examiner's opinion indicated that the Veteran's left leg complaints were secondary to his service-connected lumbosacral strain.  However, the Board does not find this opinion probative because although the examiner opined that the Veteran had radiculopathy, the examiner than indicated that the Veteran's complaints were mostly psychogenic in origin.  Thus, the examiner did not provide a confirmed diagnosis of radiculopathy, nor is there any indication that diagnostic testing to confirm such diagnosis was done.  Moreover, the March 2007 examiner opined that the Veteran's left leg peroneal nerve palsy was not due to his lumbar spine disability.  Furthermore, the fact that nerve conduction studies in March 2007 showed a normal left lower extremity is further evidence that the Veteran did not have a left leg neurologic disorder related to his lumbar spine disability.  In this case, the totality of the probative medical evidence fails to establish that the Veteran has any left leg neurological disorder that was secondary to the service-connected lumbosacral strain.  As for aggravation, the Veteran did not contend, nor did the evidence show, that his service-connected lumbosacral strain aggravated his left leg complaints.  

Moreover, although post-service records show a diagnosis of left knee arthritis, the evidence fails to show that such disability was manifested to a degree of 10 percent or more within discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the appellant's belief that the Veteran had a left leg disorder that was related to his military service.  However, there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  There is also no indication that prior to his death, the Veteran was competent to opine as to the etiology of a left leg disorder.  Id.  Thus, the appellant's and Veteran's own assertions as to a etiology of a disability have no probative value.

Without evidence of the onset of a left leg disorder in service, competent evidence of an association between a left leg disorder and the Veteran's active duty, to include being secondary to the service-connected lumbosacral strain, service connection for a left leg disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for a left leg disorder for substitution or accrued benefits purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for a left leg disorder for substitution or accrued benefits purposes on a direct basis, on a presumptive basis, and as secondary to the service-connected lumbosacral strain, is denied.  See 38 U.S.C.A §5107.

		5.  PTSD 

The Veteran contended that he had PTSD as a result of the in-service motorcycle accident.  See, e.g., October 2005 claim; February 2006 Veteran statement.

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

As noted above, the Veteran's STRs show that he cut his wrist in May 1965, which was interpreted as a suicidal gesture.  However, no psychiatric disorder was found at that time.  His STRs also clearly show that he had an in-service motorcycle accident that resulted in his friend being killed and the Veteran being injured.  In June 1967, he received a profile for situational maladjustment.  His January 1968 discharge examination revealed a clinically normal psychiatric system; no psychiatric disorder was diagnosed.  

According to post-service medical records, the Veteran had a long history of psychiatric illnesses beginning in 1970 when he was first diagnosed with depression.  Records dated through 2007 showed continuous treatment for psychiatric illnesses as well as various diagnoses including depression, anxiety, dsythymic disorder, schizophrenia, and PTSD.  They also show that the Veteran repeatedly reported the in-service motorcycle accident and the death of his friend as a result of that accident.  

A VA treatment record dated in May 1995 shows that the Veteran was diagnosed with PTSD from the truck accident.  An October 1995 letter from a VA psychologist shows that the Veteran was opined to have PTSD as a result of the in-service accident.  He was also opined to have depression and anxiety secondary to his service-connected disability.  At a February 1996 VA examination, the Veteran reported the in-service accident as well as his emotional problems since service.  The Veteran was diagnosed with major depressive disorder and generalized anxiety disorder.  The examiner opined that the Veteran's psychiatric disorders appeared to be related to chronic pain, which began with his in-service motor vehicle accident.

At a second VA examination in April 1996, the Veteran continued to report the in-service accident in addition to physical problems as a result of his service-connected lumbar spine disability.  Following examination, the Veteran was diagnosed with dysthymic disorder and narcotic dependence.  The examiner opined that the Veteran attempted to malinger.  The examiner also opined that the Veteran's condition of dysthymic disorder might have been exacerbated by chronic pain.  However, the examiner continued that they could certainly find no new information after the review of the claims file that would make them think that it occurred from his service-connected disability, but from the subsequent accidents and trauma he had suffered since then, his general personality structure.  

The Veteran was hospitalized in December 2005.  A psychiatry consultation at that time shows that the Veteran again reported the motorcycle accident.  However, he also reported experiencing combat during a temporary duty assignment to Vietnam.  The Veteran reported that he had a nervous breakdown following the first burial ceremony after he was transferred to burial duty following the accident.  He reported that the burial ceremony brought back flashbacks and intrusive memories about his friend lying dead on the side of the truck.  He also reported that he would awaken in a sweat and would see his dead friend in the same dream repetitively.  The Veteran was diagnosed with chronic PTSD.  

A VA examination was afforded to the Veteran in April 2006.  He reported three temporary tours of duty in Vietnam as well as receiving a Purple Heart for a shrapnel injury incurred in service.  He again reported the in-service accident and also reported having trouble ever since he returned from overseas (the Board observes that the accident occurred in Okinawa).  Following examination, the Veteran was diagnosed, in pertinent part, with recurrent major depressive disorder and anxiety disorder not otherwise specified.  The examiner opined that the Veteran did not report PTSD symptoms.  

Accordingly, the Board finds that service connection for PTSD is warranted.  The Veteran has a confirmed stressor of in-service motorcycle accident that resulted in a friend's death.  Additionally, when affording the appellant the benefit-of-the-doubt, post-service medical evidence showed a diagnosis of PTSD that was related to the Veteran's verified in-service stressor.

In this case, VA treatment records beginning in 1995 show a diagnosis of PTSD.  The May 1995 and October 1995 records show that the Veteran's PTSD was due to his verified in-service stressor.  Additionally, the Veteran was again diagnosed with PTSD in December 2005 when he also mentioned the motorcycle accident.  The Board acknowledges that none of the VA examinations showed a diagnosis of PTSD.  However, it appears that the VA treatment records that show a diagnosis of PTSD and the examinations that did not show a diagnosis of PTSD all included the Veteran's report of the in-service accident.  As the treatment records and the examinations all indicate that the Veteran's in-service accident was considered in providing a diagnosis, the Board finds that such medical diagnosis evidence is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Thus, the evidence does support a finding that the Veteran had PTSD.  Further, the treatment records showing a diagnosis of PTSD indicate that such diagnosis was premised upon the Veteran's verified in-service stressor.  The Veteran's reports of a continuity of symptomatology since service, in addition to the long history of psychiatric treatment documented in the post-service medical records, support the treatment records showing a nexus to the Veteran's in-service motorcycle accident.  

Based on this evidentiary posture, the Board finds that the evidence supports a finding of PTSD related to the Veteran's military service for substitution or accrued benefits purposes.  Accordingly, in considering the verified in-service stressor, the long history of psychiatric treatment, as well as the pertinent medical evidence of record showing a diagnosis of PTSD related to the verified in-service stressor, and in affording the appellant the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran had PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD for substitution or accrued benefits purposes.  Service connection for PTSD is, therefore, granted for substitution or accrued benefits purposes.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral strain, for substitution or accrued benefits purposes, is denied.

Entitlement to a rating in excess of 10 percent for paralysis of the left ulnar nerve, for substitution or accrued benefits purposes, is denied.

New and material evidence having been received, the claim for service connection for a left leg disorder, for substitution or accrued benefits purposes is reopened, and to this limited extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for PTSD, for substitution or accrued benefits purposes is reopened, and to this limited extent, the appeal is granted.  
Entitlement to service connection for a heart disorder, for substitution or accrued benefits purposes, is denied.

Entitlement to service connection for a skin disorder manifested by rashes, for substitution or accrued benefits purposes, is denied.

Entitlement to service connection for a left hand disorder, for substitution or accrued benefits purposes, is denied.

Entitlement to service connection for a left leg disorder, for substitution or accrued benefits purposes, is denied.

Entitlement to service connection for PTSD, for substitution or accrued benefits purposes, is granted.

REMAND

Regrettably, a remand is necessary for the issue of entitlement to a TDIU, for substitution or accrued benefits purposes.  Prior to this decision granting service connection for PTSD, the Veteran was service connected for lumbosacral strain evaluated as 40 percent disabling and paralysis of the left ulnar nerve evaluated as 10 percent disabling.  The Board finds that, in light of service connection for PTSD being granted, further development is needed to determine whether a TDIU, for substitution or accrued benefits purposes is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the award of service connection for PTSD, rating this disability as appropriate in accordance with applicable rating criteria.

2.  Undertake any additional development deemed necessary in connection with the request for a TDIU rating.

3.  Then, readjudicate the issue of entitlement to a TDIU, for substitution or accrued benefits purposes.  If this benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


